DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2021 has been entered. 

Status of claims
3.	Claims 24-46 are pending.
	Claims 24, 28 and 29 have been amended. 
	Claims 24-38 are under examination.
Claims 39-46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

New matter objection to the Specification withdrawn 

4.	In view of filing original specification /sequence listing, the new matter objection is withdrawn.  

New matter claim Rejections - 35 USC § 112 (a) withdrawn

5.	In view of amendment to the claims, the new matter rejection of claims 24-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.    


6.	Applicant’s response 07/02/2020 to election is acknowledged. Applicant elected with traverse
Group I, Claims 1-10 and 11-15 (now amended claims 24-38). Applicants elected with traverse, A) SEQ ID NOS: 184, 185 and 186, CDR1-CDR3 respectively; B) Immunoglobulin heavy chain SEQ ID NO: 182 (and C) Immunoglobulin heavy chain variable region SEQ ID NO: 183.   These sequences are free of prior art and allowable if written independently.  The examiner called the applicant and informed the examiner would extend the search for another five sequences as up to ten sequences are examined in each application. Applicant expressed all the sequences as in claim 24 to be examined and applicant needs more time to act on and would like to receive an office action (see attached Interview summary 2/23/2021).  

7.	Claims 24-38 are objected as drawn to non-elected inventions.

Conclusion
8.	No claims are allowed.
Correspondence 

9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)